Citation Nr: 1638860	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to a compensable rating for a skin disability manifested by multiple warts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal came before the Board in October 2014, at which time it remanded the claims for further development, to include providing new VA examinations, and clarifying whether the Veteran wished to have a hearing before a Veterans Law Judge.  

In December 2014 the Veteran and his representative were contacted via letter requesting that he clarify whether or not he wished to have a hearing before the Board.  In that letter, the parties were notified that absent clarification, a decision may be rendered without a hearing.  A review of the record does not reveal that the Veteran or his representative ever specified that a hearing was, indeed, requested.  Further, correspondence submitted after the most recent issuance of a supplemental statement of the case indicated a desire for the claim to be returned to the Board for further appellate review.  As such, to the extent that the Veteran's September 2008 substantive appeal indicated that he wished for a Travel Board hearing, the Board finds that that request has been withdrawn and the matter is appropriately before the Board at this time.

The Board notes that all other development conducted following the October 2014 remand has been accomplished and the matters appropriately returned for further appellate review.

The issues of entitlement to service connection for hearing loss and tinnitus, as well as entitlement to a compensable rating for chloracne, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected skin disability, manifested by warts, has resulted in no disfigurement of the head, face or neck, nor has it resulted in unstable or painful scars, or scars covering an area greater than 144 square inches of the body.


CONCLUSION OF LAW

The criteria for a compensable rating for a skin disability manifested by multiple warts, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7805, 7819 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in July 2007 and July 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran is presently service connected for a skin disability manifested by multiple warts.  He has been assigned a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7819, which accounts for benign skin neoplasms.  That Diagnostic Code instructs that benign skin neoplasms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), or as impairment of function.  His claim has, to date, been evaluated under Diagnostic Code 7800 for disfigurement of the head, face or neck.  

The Board notes that VA amended the rating schedule pertaining to evaluation of scars for claims received on or after October 23, 2008, unless a claimant requests that the claim be readjudicated under the amended regulations. See 73 Fed. Reg. 54,708 (2008).  Here, the Veteran filed a claim for an increased rating for his service-connected warts on January 7, 2008.  Though he did not specifically request readjudication under the amended regulations, his claim has clearly been adjudicated by the AOJ under the new regulations. Accordingly, from October 23, 2008, the Board will consider both versions of the law.  Prior to that date, the Board will consider the claim under the pre-amended version.  

Under the former Diagnostic Code 7800, effective prior to October 23, 2008, provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to October 23, 2008).  

At that time, the 8 characteristics of disfigurement were (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at the widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to the underlying tissue; (5) skin is hypo- or hyper pigmented in an area exceeding six square inches; (6) skin texture is abnormal in an area exceeding six square inches; (7) the underlying soft tissue is missing in an area exceeding six square inches; and (8) the skin is undurated and inflexible in an area exceeding six square inches.  Id., Note (1).  

The prior version of Diagnostic Code 7801, concerned scars other than the head, face, or neck, that were deep or that caused limited motion.  A 10 percent evaluation applied for an area exceeding 6 square inches (39 sq cm).  

The prior version of the schedule also included Diagnostic Code 7803, which provided for a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination. Diagnostic Code 7805 provided that other scars should be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 (2008).

Under the revised Diagnostic Code, in effect after October 23, 2008, Diagnostic Code 7800 provides for burn scars of the head, face or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head face or neck.  
Disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately rated under the appropriate Diagnostic Codes and apply 38 C.F.R. § 4.25 to combine the ratings with the rating assigned under Diagnostic Code 7800. The characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristics required to assign a particular rating need not be caused by a single scar in order to assign that rating. 38 C.F.R. §§ 4.118, Diagnostic Code 7800, Notes (4), (5) (2015).

The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement. A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement. A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement. An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion of three or more features or paired sets of features, ears, cheeks, or; with six or more characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement are (1) a scar 5 or more inches in length; (2) a scar at least one-quarter inch wide at the widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to the underlying tissue; (5) skin is hypo- or hyper pigmented in an area exceeding six square inches; (6) skin texture is abnormal in an area exceeding six square inches; (7) the underlying soft tissue is missing in an area exceeding six square inches; and (8) the skin is undurated and inflexible in an area exceeding six square inches.  Id., Note (1).  

Under the revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (40 percent); area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) (30 percent); area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) (20 percent); and area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) (10 percent).

Under the revised Diagnostic Code 7802, scars not of the head, face or neck, which are superficial and nonlinear are granted a 10 percent rating if they cover an area of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  The Board recognizes that Diagnostic Code 7801 addresses scars not of the head, face or neck, that are deep and nonlinear, but because the evidence does not support deep scaring, that code is inapplicable in the present matter.  

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. A 20 percent rating requires three or four scars that are unstable or painful. A 30 percent rating requires five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars. Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015). 

Under the revised Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Turning to the evidence of record, in July 2008, the Veteran was afforded a VA examination at which time he reported warts on his left index finger, scalp, right leg, and left thigh.  He denied systemic symptoms.  Physical examination revealed four papules: one on the left index finger measuring 3 mm by 3 mm; one on the left parietal scalp measuring 3 mm by 3 mm; one on the left thigh measuring 3 mm by 3 mm; and one on the right leg measuring 2 mm by 2 mm.  Total body surface involved was 0.1 percent.  Exposed body surface area on the index finger and scalp was approximately 1%.  Biopsy and scrapings were not required.  Color photographs corresponded to those already present from a VA examination conducted in March 2004.  There was no disfigurement found.  No functional impairment on activities of daily living or occupation was found.  The assessment was chronic warts, as described.  (See VBMS, VA Examination, 8/21/2008).

A VA dermatology consult dated August 22, 2008, noted a history of warts, as well as unassociated black head lesions o the face, and two moles on the neck.  The scalp had two hyperkeratotic warts.  The face was clean.  The neck had a homogenously pigmented nevus and light brown keratotic lesion indicating sebhorric keratosis.  A skin colored wart was noted on the lateral aspect of the left second finger.  The remainder of the upper extremities was unremarkable.  Multiple sebhorric keratosis, lentigo solaris, and cherry angiomas with no concerning lesions were found on the chest.  Two skin colored wart lesions were noted on the lateral aspect of the right leg and lateral aspect of the left thigh.  (See VBMS, Medical Treatment Record - Government Facility, 2/22/10).

A September 18, 2008 dermatology progress note indicated a single wart on a finger but did not provide a description of that wart.  (See VBMS, Medical Treatment Record - Government Facility, 5/24/10, p. 4).

A September 1, 2009, VA dermatology note indicated that the Veteran had a three flesh colored pedunculated lesions, bilateral cheekbones with open comedones, a stuck on appearing warty papule on the left temple, and bilateral axilla with multiple pedunculated lesions.  He was diagnosed with chloracne, skin tags, scheduled for removal on September 28, 2009, and multiple sebhorric keratosis.  (See VBMS, Medical Treatment Record - Government Facility, 9/26/2011).   

In July 2014, the Veteran was afforded a VA skin examination in connection with his claim of service connection for chloracne, which is addressed in the below remand.  The examiner confirmed a prior diagnosis of warts on both hands and left index finger, although no warts were found during that examination. (See VBMS, C&P Examination, 7/11/14).

In October 2014, the Veteran's representative submitted a statement contending his warts resulted in elevated contour of the skin, adherence to underlying tissue, and measured in size over one quarter inch wide.  He also stated that the condition had worsened since his previous examination.  As such, the Board issued a remand so that the Veteran could again be evaluated by a clinician.  

In March 2015, the Veteran was again afforded a VA skin examination in connection with this claim.  The examiner confirmed a previous diagnosis of warts.  The examiner stated that the Veteran was diagnosed with warts and treated while in the service.  Liquid nitrogen treatment was administered previously with no recurrence and no need for further treatment.    No warts were found on examination and thus the total body area affected was zero percent.  No residual scars were noted.  (See VBMS, C&P Examination, 3/2/15).

In light of the above, the Board finds that the Veteran's skin disability manifested by warts should be rated as noncompensable for any period on appeal.  Under the prior and present Diagnostic Codes, the Veteran's warts have not exhibited any of the characteristics of disfigurement of the face.  The largest wart noted in the July 2008 examination was 3 millimeters wide, which only equates to approximately one eighth of an inch.  There is no indication that he has resultant scars that are elevated or depressed on palpation.  There is no indication of adherence to underlying tissue or that the scar is deep.  There is no underlying soft tissue missing and no indication of indurated or inflexible skin on the face.  All noted areas on the face and scalp are less than one square inch in area.  Further, as of the most recent examination conducted in 2015, no warts could be identified.  

Further, when considering the areas not on the head, face or neck, such as the warts noted in 2008 on the Veteran's legs and finger, there is no indication that they cover an area greater than 144 square inches.  Neither is there any indication that the warts have resulted in unstable or painful scars.  As such, a compensable rating is not available under either the former or present rating schedule for a skin disability manifested by multiple warts.  

In reaching the above conclusion, the Board recognizes that the Veteran does have additional skin disabilities, and is, indeed, separately service connected for chloracne, which is addressed in the below remand.  However, the Veteran's service-connected warts alone, based on the available evidence, do not give rise to a compensable disability rating under the available Diagnostic Code.  

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  All three criteria must be met for referral for an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In the present matter, even presuming that the Veteran's skin disability is not adequately accommodated by the schedular criteria, there are no indicia of an exceptional or unusual disability picture such as marked interference with employment or frequent periods of hospitalization due to the disability on appeal.  The most recent VA examination found no indication of warts at all, and the most recent treatment records available for the skin disability show no treatment after 2009.  The July 2008 VA examiner explicitly stated that the disability caused no functional impairment on activities of daily living or occupation, further, the March 2015 examination found no indication of any warts whatsoever.  

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently service connected for peripheral vascular disease of the left and right lower extremity, diabetes mellitus, type II, and chloracne.  There is no indication in the evidence of record that any of these conditions cause a collective effect on his service-connected warts.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  

In sum, the Board finds that the Veteran's service-connected skin disability, manifested by warts, has resulted in no disfigurement of the head, face or neck, nor has it resulted in unstable or painful scars, or scars covering an area greater than 144 square inches of the body.  As such, a compensable rating should not be assigned.  In reaching this conclusion, the Board has considered all evidence of record; however, because the preponderance of the evidence is against the claim for a higher rating, the "benefit-of-the-doubt" rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1995); 38 C.F.R. § 4.3 (2015)


ORDER

Entitlement to a compensable rating for a skin disability manifested by multiple warts is denied.  


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the remaining claims, an additional remand is necessary to ensure a complete record upon which the Board may base its opinion.

Once VA undertakes to provide an examination in a service connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Examinations are not adequate where the examiner does not comment on the Veteran's report of relevant injury in service and, instead, relies on the absence of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In its October 2014 remand, the Board requested that the Veteran be afforded a VA examination which addressed whether the Veteran's tinnitus was etiologically related to either in-service noise exposure, or in the alternative, quinine therapy administered during active service.  The resulting etiology opinion issued in March 2015 stated that the Veteran's tinnitus was associated with his hearing loss.  It also stated that the Veteran's hearing loss had been previously determined to be unrelated to military noise exposure.  This is not true.  Rather, the hearing loss claim remains pending at this time.  Further, the only medical opinion that addresses the etiology of the Veteran's hearing loss was obtained in July 2007 and relies upon a lack of military noise exposure.  As was stated in the October 2014 remand, the Veteran has testified that he was exposed to bomb and mortar round explosions.  As such, any opinion which does not address the Veteran's in-service acoustic trauma is inadequate for the Board to rely upon in adjudicating the hearing loss claim.  Therefore, an addendum opinion should be obtained that states whether or not the Veteran's hearing loss is related to his in-service acoustic trauma.    

1. Return the claims file to the examiner who provided the March 2015 VA examination for an addendum opinion.  A complete copy of the claims file, including a copy of this remand, must be made available to the examiner for review. 

The examiner is requested to review all evidence of record and state whether it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during active service, or is otherwise etiologically linked to any incident of active service, to include acoustic trauma as a result of bomb and mortar explosions.  

A complete rationale must be given for the opinion and must include discussion of the separation examination findings, as well as citation to other evidence in the record, known medical principles, and/or medical treatise evidence.
 
2. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


